United States Court of Appeals
              for the district of columbia circuit



No. 96-3119                                  September Term, 1997

United States of America,
               Appellee
               
v.

David Roach,
               Appellant
               


          Appeal from the United States District Court
                  for the District of Columbia
                         (No. 96ms0020)
                                



     Before: Edwards, Chief Judge, Wald and Tatel, Circuit Judges.


                            O R D E R

     On April 1, 1997, this court issued an opinion upholding the conviction of appellant David
Roach under 18 U.S.C.  401(3) (1994).  United States v. Roach, 108 F.3d 1477 (D.C. Cir.),
cert. denied, 118 S. Ct. 446 (1997).  In the opinion, we rejected Roach's argument that he was
denied a jury trial in violation of the Sixth Amendment.  Id. at 1484.  On December 19, 1997, in a
case involving another employee of the Department of Corrections, Dr. Anthony Rapone, who
was also convicted of criminal contempt under 18 U.S.C.  401(3), another panel of this court
held that the defendant was entitled to a jury trial under 42 U.S.C.  2000h (1994) ("In any
proceeding for criminal contempt arising under title II, III, IV, V, VI, or VII of [the Civil Rights
Act of 1964], the accused, upon demand therefor, shall be entitled to a trial by jury, which shall
conform as near as may be to the practice in criminal cases.").  United States v. Rapone, 131 F.3d
188, 195-97 (D.C. Cir. 1997).  
     Although Roach did not argue before us that he had a statutory right to a jury trial, we
believe that in light of this court's decision in Rapone, Roach should receive a jury trial under 42
U.S.C.  2000(h).  Because we would not have reached the issue had we originally granted Roach
a jury trial under this statute, we vacate the portion of our previous decision in Roach dealing
with Roach's constitutional right to a jury trial.  Roach, 108 F.3d at 1484.  We also vacate those
portions of the opinion addressing the sufficiency of the evidence against Roach, id. at 1481-82,
and Roach's sentencing, id. at 1484-85.  All other portions of the opinion shall remain unaffected
by this order.
                                   Per Curiam.
FOR THE COURT:
Mark J. Langer, Clerk



Filed on February 19, 1998